DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions/Status of the Claims
Claims 128-163, 170-175 are currently pending in the application. Applicant’s election without traverse of Group I, encompassing pending claims 128-163, 170-175 in the reply filed on 04-13-2022 is acknowledged. Applicant further elects an “agent” which that is capable of decreasing the expansion or proliferation of genetically engineered T cells,  SPD as “sum of the products of diameter” as a volumetric measure of tumor burden, the agent is administered after the administration of a dose of genetically engineered cells, and subject is selected based on volumetric measure/inflammatory markers levels. 
Claims 136-139, 143, 156-163 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04-13-2022. 
	Claims 128-135, 140-142, 144-155 and 170-175 read on the elected inventions and are subject of the examination below.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 133 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 133 describes the administration of the agent is sufficient to achieve peak CAR+T cells in a therapeutic range. With respect to an agent which decreases the proliferation of CAR+T cells as the elected species of agent, the limitation that agent is sufficient to achieve peak CAR+T cells appears to preclude the administration of the agent after peak CAR-T cells are achieved, thus retroactive treatment with such an agent is precluded from the method claimed.  It is not clear however that this is the intention of the applicant. Appropriate clarification is required.  Additionally, with respect to the limitation that the therapeutic range is described in cells/ul there appears to be absent cells/ul of ? (whole blood sample?). Appropriate clarification is required. 

Claim 142 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 142 describes the measure SPD in units of X per/cm2.  This does not appear to be the correct unit definition for the SPD measurement as described in the reference of Johnson (see below) the sum of products of diameters would correlate simply with a unit measure of cm2. Appropriate clarification/correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 128-132, 140, 144-155, 170-175  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (Clinical Immunology (2014) 155, 160–175). Claim 128 describes a method of modulating activity of engineered cells in which a subject is selected which has a disease in which for instance the level of a volumetric measure of tumor burden as elected species is above a threshold level prior to administration of a CAR-T cell therapy. The subject is then administered a dose of CAR-T cells which treat the disease or condition, and then subsequently the subject is administered an agent that is capable of decreasing expansion or proliferation of the CAR-T cells.  In regards to the claim 128 the disclosure of Wang et al describes the treatment of subjects suffering from diffuse large B-cell lymphoma (DLBCL) as a form of non-Hodgkin lymphoma (NHL). A number of subjects in the study were defined in the treatment as having “bulky tumor burden” for example a volumetric determination of disease which clearly meets the claimed tumor burden above a threshold such as would be zero for a healthy individual (p167, 3.1). The subjects were subsequently treated with CAR-T cells directed to CD20, present on B cells for the purpose of treating directly DLBCL cells expressing the CD20 antigen (abstract, throughout). After infusion of the genetically engineered chimeric antigen receptor T cells, patients were monitored for adverse effects directly related to the chimeric antigen receptor T cells administered as “delayed toxicities” and “acute toxicities”.  Patients who developed adverse effects such as continuous elevation of cytokines were administered an “agent” such as a corticosteroid which may decrease T cell proliferation and expansion (p 168, 3.6.1-3.6.2) (figure 3, UPN1, “Medrol” administrations).  In regards to the claim 130, 171 the agent as “Medrol” is administered after the initiation of administration of a dose of genetically engineered CAR-T cells.  In regards to the claim 131, as without a defined “risk” parameter, all patients are “at risk” for developing a toxicity due to treatment with chimeric antigen receptor bearing T cells, a number of the patients in fact did develop a toxicity due to the presence of the modified CAR-T cells, the limitation is met as described above.  With respect to the claim 144-146, the “agent” administered is a steroid, corticosteroid, in the form of methylprednisolone as “Medrol” brand name. With regards to the claim 148, the disclosure of Wang describes that subjects received numbers of T cells expressing the CAR-20 in the range of 10 X E7 verified cells per/kg, a reporting units which appears more relatable between studies when compared to absolute number of “cells”. Calculating an average weight for a subject to be 50kg for instance one arrives at a number 5x10E8 cells total which is within the claimed range. In regards to claim 149 the subjects of Wang are human subjects.  In regards to claims 150 and 151 the CAR of the invention is directed to CD20 which is an antigen found on B cells and pathological B lymphoma cells of the DLBCL disease (p161, Introduction).  In regards to the claim 152, 173, the CAR of Wang comprises an antigen extracellular antigen recognition domain that binds CD20 as associated with the DBLCL disease, and the CAR comprises an intracellular signalling domain as derived from CD3 zeta, and a costimulatory domain derived from 4-1BB (CD137) molecule (figure 1A for example). With regards to the claims 153-155, the CAR-T cells of Wang were autologously derived, primary T cells derived from PBMC (p161-162, Methods). As such with respect to claim 153 the cells , as classified CD3+ T cells are expected to comprise CD4 or CD8 antigen expressed on the cell surface. In regards to claim 170, “the sample” as in the elected species would be a tumor measured volumetrically for instance , would not comprise a CAR-T cell before the CAR-T cells were administered. With respect to timing of administration of the “agent” and claim 174 the disclosure of Wang (table II) describes that corticosteroids were required to be administered to patients exhibiting signs of delayed cytotoxicity related to CAR-T administration which appeared in some cases 3 weeks (21) days after treatment.
	In regards to the claim 129, which describes limitations that are similar to those of claim 129 and thus the reasons for rejection are the same. Similarly claims 132 (as to 130), 172 (as to 171) and 175 (as to 144) are rejected with the same reference to relevant portions of Wang.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 134, 135, 142, 147 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and further in view of Johnson et al (Radiology Volume, 276: Number 2—August 2015, p 323-338 . The disclosure of Wang describes all the limitations of the claim 128 as described above. In regards to the claims 134, 135, 142, 147 , Wang does not explicitly describe the use of the “sum of the products of perpendicular diameter” (SPD) measurement for the classification and stratification of patients in their study of chimeric antigen treatment of DLBCL. Wang provide a number of radiological assessments of lymphoma tumor burden in patients before treatment (infusion) with CD20 directed CAR-T cells including MRI and PET-CT scans utilizing  fluorodeoxyglucose (FDG) as an imaging agent for lymphoma involvement in patients, figure 6A UPN3 and figure 6C UPN 1. Figure 6C (9 weeks and 21 weeks) illustrates derived measurements from imaging which contains markers denoting longest perpendicular diameters of a particular lymph node involved in the DLBCL disease. The disclosure of Johnson describes (2015) derived lymphoma (including DLBCL) classification and measurement criteria including the “Lugano criteria” for response assessment of CT and FDG-PET/CT (table 2) which includes the SPD measurements of multiple lesion involved in the disease. The classification of the NHL, including DBLCL “bulky disease” (as indicated in Wang, encompassing 5 patients, abstract)  would indicate multiple lesions >= 10cm diameter as defined by Johnson (p333, col 1-2) which would lead to total SPD values greater than 50cm2 as instantly claimed in 142. Therefore, considering the disclosure of Wang and the updated criteria assessment for lymphoma including NHL presented by Johnson, it would be obvious to include subjects with bulky tumor as measured by the accepted Lugano criteria SPD (SPD>= 50cm2) protocols as non-responsive to previous administered front-line therapies, with additional final CAR-T therapies as investigational new therapy for the purposes of affording non-responsive patients with a final additional treatment option. Patients would obviously be assessed through accepted radiological criteria such as the Lugano classification system SPD parameter immediately prior to initiation of an experimental therapy such as CAR-T cell therapy for purposes of gathering data to guide future clinical trials and additionally assess the immediate treatment success of the administered CAR-T cell therapy.  In regards to the claim 141 the claim appears to describe that “control” ( more likely “comparator”) subjects are actually subjects from a previous study which developed a “toxicity” after receiving the CAR-T cell treatment. This is an obvious comparison to make to previously treated subjects which also developed toxicity for instance such as CRS or TLS as described in Wang, UPN1 a patient with “bulky” tumor load, who received steroids in response to the development of TLS (figure 3A), one would be motivated to proactively predict and prevent such responses in patients with similar or even greater tumor loads than the comparator group.

Claim 133 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and further in view of Turtle et al. (J Clin Invest. 2016;126(6):2123–2138.). Claim 133 describes that the administration of the agent is sufficient to achieve peak CAR+ T cells in a therapeutic range in a majority of subjects treated. The therapeutic range is described in one instance to encompass a range of peak CD3+CD8+ CAR+ T cells/ ul (whole blood?) between or “between about” of 2-200 cells/ul. The disclosure of Wang does not describe the number of peak CAR+ cells in blood as a function of CAR+ cells/ul (whole blood?) instead using an alternative more indirect measure that is derived from measuring the copy number of the transgene encoding the chimeric antigen receptor in genomic DNA samples derived from whole blood through quantitative real time PCR methods (figure3). The disclosure of Turtle describes treatment of subjects with CAR-T cells for B lymphoid malignancy. Looking at the figure 2 D for example one finds that the development of CAR-T related serious toxicity such as the CRS syndrome is related to both the peak level of CAR-T cells (CD8+) as well as the original tumor burden (“marrow blasts”). The figure illustrates that a range of peak CD8+ CAR+ T cells/ul of between about 1-250 may correlate with a peak level which is therapeutic, but also avoids (red circles) potentially serious adverse toxicity events such as CRS (black triangles). This range is within the claimed range of instant claim 133. Therefore, it would be obvious to target a known therapeutic range of CAR+ CD8+ T cells/ul  detected in the blood which leads to therapeutic benefit while avoiding negative adverse events such as CRS. This would be particularly useful when combined with an initial measure of tumor burden such as the marrow blasts% of Turtle, or the solid tumor burden of Wang as measure by a known standard such as SPD, for treating high tumor load subjects. 
Conclusion
Summary: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644